     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 1 of 29


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   BERTA ALICIA LUJANO GONZALEZ,            No. 2:20-cv-1262 WBS JDP
     JOSE LUIS SALAZAR JARAMILLO
13
                    Plaintiffs,
14                                            ORDER RE: DEFENDANTS’ MOTION
           v.                                 TO DISMISS
15
     UNITED STATES DEPARTMENT OF
16   HOMELAND SECURITY, UNITED STATES
     CITIZENSHIP AND IMMIGRATION
17   SERVICES, CHAD F. WOLF, Acting
     Secretary of United States
18   Department of Homeland Security,
     and KENNETH T. CUCCINELLI,
19   Senior Official Performing the
     Duties of the Director, USCIS,
20
                    Defendants.
21

22
                                   ----oo0oo----
23
                 Plaintiffs Berta Alicia Lujano Gonzalez and Jose Luis
24
     Salazar Jaramillo brought this action against the United States
25
     Department of Homeland Security (“DHS”), the United States
26
     Citizenship and Immigration Service (“USCIS”), Chad Wolf, Acting
27
     DHS Secretary, and Kenneth Cuccinelli, Senior Official Performing
28
                                          1
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 2 of 29


1    the Duties of the Director, USCIS, (collectively “defendants”)

2    alleging unlawful delays in the processing of their requests for

3    nonimmigrant classification and work authorization.          Defendants

4    have moved to dismiss plaintiffs’ claims under Federal Rules of

5    Civil Procedure 12(b)(1) and 12(b)(6).        (See Defs.’ Mot. to

6    Dismiss (Docket No. 14).)

7    I.    Legal Standard

8          A.    Failure to State a Claim

9                Federal Rule of Civil Procedure 12(b)(6) allows for

10   dismissal when the plaintiff’s complaint fails to state a claim

11   upon which relief can be granted.        Fed. R. Civ. P. 12(b)(6).     The

12   inquiry before the court is whether, accepting the allegations in

13   the complaint as true and drawing all reasonable inferences in

14   the plaintiff’s favor, the complaint has stated “a claim to

15   relief that is plausible on its face.”        Bell Atl. Corp. v.

16   Twombly, 550 U.S. 544, 570 (2007).        “The plausibility standard is

17   not akin to a ‘probability requirement,’ but it asks for more

18   than a sheer possibility that a defendant has acted unlawfully.”

19   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).          “Threadbare

20   recitals of the elements of a cause of action, supported by mere
21   conclusory statements, do not suffice.”         Id.

22         B.    Lack of Subject Matter Jurisdiction

23               Dismissal under Rule 12(b)(1) for lack of subject

24   matter jurisdiction is appropriate if the complaint, considered

25   in its entirety, fails to allege facts on its face that are

26   sufficient to establish subject matter jurisdiction.           In re
27   Dynamic Random Access Memory (DRAM) Antitrust Litig., 546 F.3d

28   981, 984-85 (9th Cir. 2008).       A defendant can challenge subject
                                          2
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 3 of 29


1    matter jurisdiction in one of two ways--through a facial attack

2    or a factual attack.      A facial attack “accepts the truth of the

3    plaintiff's allegations but asserts that they are ‘insufficient

4    on their face to invoke federal jurisdiction.’”          Leite v. Crane

5    Co., 749 F.3d 1117, 1121 (9th Cir. 2014).         A factual attack

6    “contests the truth of the plaintiff's factual allegations,

7    usually by introducing evidence outside the pleadings.”              Id.

8    “The plaintiff bears the burden of proving by a preponderance of

9    the evidence that each of the requirements for subject-matter

10   jurisdiction has been met.”       Id.

11   II.   Factual Background and Relevant Allegations

12                This case arises out of defendants’ delay in

13   responding to plaintiffs’ applications for “U Nonimmigrant

14   Status” and employment authorization in October 2016.           (See

15   generally First Amended Compl. (“FAC”) (Docket No. 9).)              Federal

16   question jurisdiction under 28 U.S.C. § 1331 is predicated upon

17   the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701-706.

18         A.    The “U Visa” Program

19               In October 2000, as part of the Victims of Trafficking

20   and Violence Protection Act of 2000 (“VTVPA”), Pub. L. 106-386,
21   114 Stat. 1464, Congress created the U nonimmigrant

22   classification (the “U visa”).          See 8 U.S.C. § 1101(a)(15)(U).

23   An individual is eligible for a U visa if USCIS determines that

24   the individual (1) is a victim of a qualifying crime committed in

25   the United States; (2) has suffered physical or mental abuse as a

26   result; (3) has credible or reliable information about the crime;
27   (4) has been, is being, or is likely to be helpful to law

28   enforcement in investigating or prosecuting the crime; and (5) is
                                             3
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 4 of 29


1    admissible to the United States.         8 U.S.C. § 1182(a); 8 C.F.R. §§

2    214.14(b), 214.14(c), 214.1(a)(3)(i).

3                An individual may apply for a U visa using a “Form I-

4    918” petition.     8 U.S.C. § 1101(a)(15)(U).      Upon approval by

5    USCIS, the petitioner receives lawful U-1 nonimmigration status

6    and employment authorization for four years.         8 U.S.C.

7    § 1184(p)(6).    He or she may also petition for certain qualifying

8    relatives.    8 U.S.C. § 1101(a)(15)(U)(ii).

9          B.    The Regulatory Waitlist

10               The number of aliens who may be issued a U visa in the

11   United States is limited by statute to 10,000 per year.              See 8

12   U.S.C. § 1184(p)(2)(A).      USCIS has enacted rules establishing a

13   regulatory waitlist process for petitions that would be

14   approvable but for the fact that the annual statutory cap had

15   already been met.     See 8 C.F.R. § 214.14(d)(2).       Submission of a

16   petition does not automatically place a petitioner on the

17   regulatory waitlist; USCIS must first determine that the petition

18   submitted would be approvable in all respects.          See id.      Part of

19   this process involves verifying that the petitioner has submitted

20   a required certification from a “Federal, State, or local law
21   enforcement official, prosecutor, judge, or other Federal, State,

22   or local authority investigating criminal activity” stating that

23   the petitioner “has been helpful, is being helpful, or is likely

24   to be helpful” to the authority in investigating a qualifying

25   crime.     See 8 U.S.C. §§ 1101(a)(15)(U)(i)(III)-(IV); 8 U.S.C. §

26   1184(p)(1).
27               Once USCIS determines that a petition is grantable in

28   all respects, the petitioner “must be placed on [the] waiting
                                          4
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 5 of 29


1    list and receive written notice of such placement.”          8 C.F.R. §

2    214.14(d)(2).    However, no statute or regulation requires USCIS

3    to determine whether a petition is eligible for placement on the

4    regulatory waitlist within a specified period of time or in any

5    particular order.     USCIS regulations merely require that

6    “[p]riority on the waiting list . . . be determined by the date

7    the petition was filed with the oldest petitions receiving the

8    highest priority.”     Id.

9                When USCIS places a petition on the regulatory

10   waitlist, the petitioner and his or her qualifying family members

11   receive “deferred action” (a discretionary determination by the

12   federal government to defer a removal action of the petitioner

13   and qualifying family members), provided they are in the United

14   States.    Id.

15         C.    U-Related Employment Authorization

16               Non-citizens are only lawfully permitted to work in the

17   United States if they are lawfully admitted for permanent

18   residence or otherwise authorized to be employed.          8 U.S.C. §

19   1324a; 8 C.F.R. § 274a.12.       USCIS is required by statute to grant

20   work authorization in the form of “employment authorization
21   documents” to petitioners who receive a U visa.          See 8 U.S.C. §

22   1184(p)(3)(B).     Additionally, the Secretary of Homeland Security

23   “may grant work authorization to any alien who has a pending,

24   bona fide application for [a U visa].”        8 U.S.C. § 1184(p)(6).

25   Petitioners may receive employment authorization documents once

26   they have been placed on the waitlist, but USCIS regulations
27   leave this decision to the agency’s discretion.          See 8 C.F.R. §

28   214.14(d)(2) (“USCIS, in its discretion, may authorize employment
                                          5
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 6 of 29


1    for such petitioners [who are placed on the waitlist] and

2    qualifying family members.”).

3                 Under the USCIS regulations, petitioners for a U visa

4    do not need to submit a separate request or fill out separate

5    paperwork to obtain work authorization, because the Form I-918

6    petition contains a box petitioners can check to indicate they

7    are also seeking work authorization and thus “serves the dual

8    purpose of requesting U nonimmigrant status and . . . employment

9    authorization.”     New Classification for Victims of Criminal

10   Activity; Eligibility for “U” Nonimmigrant Status, 72 Fed. Reg.

11   53,014, 53,029 (Sep. 17, 2007).       U visa petitioners placed on the

12   waitlist are also eligible for employment authorization based on

13   the fact that they have been granted deferred action, but they

14   must apply separately to receive employment authorization

15   documents.     8 C.F.R. § 274a.12(c)(14); 8 C.F.R. § 1.2; 8 C.F.R. §

16   103.2(a)(1).

17         D.     The 90-Day Adjudication Timeframe and Interim
                  Employment Authorizations
18

19                Former 8 C.F.R. § 274a.13(d) required USCIS to

20   adjudicate applications for work authorization within 90 days.
21   See 8 C.F.R. § 274a.13(d) (2016).        If the application for work

22   authorization was not adjudicated within 90 days of USCIS’

23   receipt, the regulation called for USCIS to grant interim

24   employment authorization documents that expire after a period of

25   no greater than 240 days.      See id.

26                Effective January 17, 2017, however, the 90-day
27   processing deadline and authorization to issue interim employment

28   authorization documents were eliminated via rulemaking.              See 81
                                          6
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 7 of 29


1    Fed. Reg. 82398 (Nov. 18, 2016) (“Final Rule”).          As a result of

2    the Final Rule, 8 C.F.R. § 274a.13(d) no longer requires that

3    USCIS adjudicate work authorization applications within 90 days,

4    and no longer authorizes the agency to issue interim employment

5    authorization documents.

6           E.   Plaintiffs’ Claims

7                Plaintiffs submitted I-918 petitions to obtain U visas

8    and work authorization in October 2016, along with required

9    certifications verifying that they had in fact been victims of a

10   qualifying crime and had or were likely to be helpful to law

11   enforcement authorities in investigating the crime.          (FAC ¶¶ 48-

12   54.)   Plaintiffs submitted their petitions before the amendments

13   to 8 C.F.R. § 274a.13(d), which removed USCIS’ 90-day processing

14   deadline, went into effect in January 2017.         (See id.)    To date,

15   USCIS has not issued a decision as to whether to place plaintiffs

16   on the regulatory waitlist, grant deferred action, or issue

17   employment authorization documents.        (Id.)

18               Plaintiffs allege that USCIS has unreasonably delayed

19   in processing their I-918 petitions, “as Plaintiff believes (and

20   Defendants can confirm) other applicants who have filed their I-
21   918 applications after theirs were filed have already been placed

22   on the waitlist or have been issued employment authorization

23   documents and/or granted deferred action status by USCIS.”           (See

24   FAC ¶¶ 55-56.)     Plaintiffs further allege that USCIS has issued

25   fewer waitlist determinations each year since 2018, despite an

26   increase in U visa applications being filed.         (See FAC ¶ 57.)
27               Plaintiffs filed this lawsuit in June 2020,

28   approximately 44 months after submitting their I-918 petitions.
                                          7
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 8 of 29


1    (See Docket No. 1.)     Plaintiffs’ First Amended Complaint sets

2    forth five claims for relief, styled as “Causes of Action.”              (See

3    FAC ¶¶ 61-170.)     In the First Cause of Action, plaintiffs claim

4    that defendants violated APA § 706(1) by unreasonably delaying or

5    unlawfully withholding a decision on plaintiffs’ requests for

6    work authorization under 8 U.S.C. § 1184(p)(6) and 8 C.F.R. §

7    274a.12(c)(14).     (See FAC ¶¶ 61-85.)     In the Second Cause of

8    Action, plaintiffs claim that defendants violated APA § 706(1) by

9    unreasonably delaying or unlawfully withholding a decision on

10   plaintiffs’ requests for work authorization under the version of

11   8 C.F.R. § 274a.13(d) in effect when plaintiffs submitted their

12   petitions by failing to adjudicate their requests for work

13   authorization within 90 days and by failing to issue interim

14   employment authorization documents.        (See FAC ¶¶ 86-102.)        In the

15   Third Cause of Action, plaintiffs claim that defendants violated

16   the APA, 5 U.S.C. § 555(b), § 706(1) by unreasonably delaying or

17   unlawfully withholding a determination as to whether plaintiffs

18   belong on the regulatory waitlist for a U visa.          (See FAC ¶¶ 103-

19   55.)   In the Fourth Cause of Action, plaintiffs claim that

20   defendants violated the Freedom of Information Act (“FOIA”), 5
21   U.S.C. § 552(a)(6)(A)(i), by withholding documents requested by

22   plaintiffs that make up their alien registration files.              (See FAC

23   ¶¶ 156-64.)    In the Fifth Cause of Action, plaintiffs claim they

24   are entitled to attorney’s fees under the Equal Access to Justice

25   Act, 5 U.S.C. § 504; 28 U.S.C. § 2412.        (See FAC ¶¶ 164-70.)

26   III. Discussion
27          A.   First Cause of Action

28               Section 1184(p)(6) states that “[t]he Secretary may
                                          8
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 9 of 29


1    grant work authorization to any alien who has a pending, bona

2    fide application for nonimmigrant status under section

3    1101(a)(15)(U) of this title.”       8 U.S.C. § 1184(p)(6).

4    Defendants contend that the APA and the Immigration and

5    Nationality Act (“INA”) deprive the court of jurisdiction to hear

6    plaintiff’s claim that they have unlawfully withheld or

7    unreasonably delayed issuing a decision under the statute because

8    their decision whether to issue employment authorization

9    documents under the statute is purely discretionary.           (See Defs.’

10   Mot. to Dismiss at 15-17.)       The court agrees.

11               Although section 706(1) of the APA states that a

12   “reviewing court shall compel agency action unlawfully withheld

13   or unreasonably delayed,”      5 U.S.C. § 706(1), section 701 limits

14   judicial review of agency action when “(1) statutes preclude

15   judicial review; or (2) agency action is committed to agency

16   discretion by law.”     5 U.S.C. § 701(a).      “[A] claim under

17   § 706(1) can proceed only where a plaintiff asserts that an

18   agency failed to take a discrete agency action that it is

19   required to take.”     Norton v. S. Utah Wilderness Alliance, 542

20   U.S. 55, 64 (2004) (emphasis in original).
21               Similarly, the INA states that “no court shall have

22   jurisdiction to review any other decision or action of . . . the

23   Secretary of Homeland Security the authority for which is

24   specified under this subchapter to be in the discretion of the

25   Attorney General or the Secretary of Homeland Security . . . .”

26   8 U.S.C. § 1252(a)(2)(B)(ii).
27               Section 1184(p)(6) clearly grants defendants discretion

28   to adjudicate requests for work authorization.          See Gonzalez v.
                                          9
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 10 of 29


1     Cissna, 364 F. Supp. 579, 584 (E.D.N.C. 2019); Uranga, 2020 WL

2     5763633, at *7-*10; Ramires, 2020 WL 6146393, at *4.          The statute

3     states that “[t]he Secretary may grant work authorization” to a

4     petitioner with a pending, bona fide application, but nothing in

5     the statute indicates that the Secretary is required to evaluate

6     whether a petitioner’s application is bona fide or whether work

7     authorization is warranted prior to the petitioner being placed

8     on the waitlist.    See 8 U.S.C. § 1184(p)(6) (emphasis added).

9     The use of the word “may” is a clear grant of discretion to

10    USCIS.   See Uranga, 2020 WL 5763633, at *8; Maine Cmty. Health

11    Options v. United States, 140 S. Ct. 1308, 1320 (2020) (“Unlike

12    the word ‘may,’ which implies discretion, the word ‘shall’

13    usually connotes a requirement.”); Rastelli v. Warden Metro.

14    Corr. Ctr., 782 F.2d 17, 23 (2d Cir. 1986) (“The use of . . .

15    ‘may review’ instead of ‘shall review’ suggests a discretionary

16    rather than mandatory process.”).        The statute does not mandate

17    that USCIS grant work authorization to pending, bona fide

18    applicants, or even direct USCIS to promulgate regulations

19    interpreting what makes an application “bona fide” or otherwise

20    implementing the statute.      See Ramires, 2020 WL 6146393 at *4.
21               By contrast, section 1184(p) does place a clear duty on

22    USCIS to grant employment authorization to petitioners who

23    receive a U visa.     See 8 U.S.C. § 1184(p)(3)(B) (“the Attorney

24    General shall, during the period those aliens are in lawful

25    temporary resident status under that subsection, provide the

26    aliens with employment authorization.” (emphasis added)).
27    Additionally, section 1184(p)(6) itself utilizes mandatory

28    language multiple times when addressing certain extensions of U
                                          10
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 11 of 29


1     visas:

2                The authorized period of status of an alien
                 as a nonimmigrant under section
3                1101(a)(15)(U) of this title shall be for a
                 period of not more than 4 years, but shall
4                be extended upon certification from a . . .
                 law enforcement official, prosecutor, judge,
5                or other . . . authority investigating or
                 prosecuting criminal activity described in
6                section 1101(a)(15)(U)(iii) of this title
                 that the alien's presence in the United
7                States is required to assist in the
                 investigation or prosecution of such
8                criminal activity . . . . Such alien's
                 nonimmigrant status shall be extended beyond
9                the 4-year period authorized under this
                 section if the alien is eligible for relief
10               under section 1255(m) of this title and is
                 unable to obtain such relief because
11               regulations have not been issued to
                 implement such section and shall be extended
12               during the pendency of an application for
                 adjustment of status under section 1255(m)
13               of this title.
14
      8 U.S.C. § 1184(p)(6) (emphasis added).
15
                 Only in the last sentence of section 1184(p)(6) did
16
      Congress state that the “Secretary may grant work authorization
17
      to any alien who has a pending, bona fide application . . . .”
18
      Id.   In other words, Congress knew the words to choose if had
19
      intended to require the Secretary to adjudicate every U visa
20
      application to determine if it was bona fide and, thus, whether
21
      work authorization should issue.         See Lindley v. FDIC, 733 F.3d
22
      1043, 1056 (11th Cir. 2013) (“[W]here Congress knows how to say
23
      something but chooses not to, its silence is controlling.”).
24
                 Accordingly, the court concludes that section
25
      1184(p)(6) places the decision whether to award work
26
      authorization to petitioners who have not yet been placed on the
27
      regulatory waitlist within USCIS’ discretion.         Because the APA
28
                                          11
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 12 of 29


1     and the INA preclude judicial review of discretionary decisions

2     by USCIS, the court lacks subject matter jurisdiction over

3     plaintiffs’ claim.     See 5 U.S.C. § 701(a); 8 U.S.C.

4     § 1252(a)(2)(B)(ii).     The First Cause of Action of plaintiffs’

5     FAC (FAC ¶¶ 61-85) will therefore be dismissed.

6          B.     Second Cause of Action

7                 The version of 8 C.F.R. § 274a.13(d) that was in effect

8     at the time plaintiffs filed their petitions for a U visa stated

9     “USCIS will adjudicate the application within 90 days from the

10    date of receipt of the application” and “[f]ailure to complete

11    the adjudication within 90 days will result in the grant of an

12    employment authorization document for a period not to exceed 240

13    days.”    8 C.F.R. § 274a.13(d) (2016).      In other words, USCIS was

14    required to adjudicate a request for employment authorization

15    within 90 days of receiving a petitioner’s application, and if it

16    failed to do so, it was required to issue the petitioner interim

17    employment authorization documents for a period no greater than

18    240 days.   See id.

19                Under the current version of the regulation, however,

20    USCIS is no longer required to adjudicate applications for work
21    authorization within 90 days and is not authorized to issue

22    interim employment authorization documents.         See 8 C.F.R. §

23    274a.13(d).    Defendants contend that the court should apply the

24    current version of the regulation, and that under this version,

25    the court does not have jurisdiction to review plaintiff’s claim

26    because USCIS is under no legal obligation to act.          See Norton,
27    542 U.S. at 64 (“[A] claim under § 706(1) can proceed only where

28    a plaintiff asserts that an agency failed to take a discrete
                                          12
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 13 of 29


1     agency action that it is required to take.”).

2                To determine whether subject matter jurisdiction over

3     this claim exists, then, the court must first determine which

4     version of 8 C.F.R. § 274a.13(d) to apply.         Because the 2016

5     version of the regulation was in effect when plaintiffs filed

6     their petitions, and was still in effect when the 90-day period

7     expired and the issuance of interim employment authorization

8     documents was mandatory, the court concludes that it applies, for

9     the reasons discussed below.

10               “The principle that the legal effect of conduct should

11    ordinarily be assessed under the law that existed when the

12    conduct took place has timeless and universal human appeal.”

13    Kaiser Aluminum & Chem. Corp. v. Bonjorno, 494 U.S. 827, 855

14    (1990).   “Elementary considerations of fairness dictate that

15    individuals should have an opportunity to know what the law is

16    and to conform their conduct accordingly; settled expectations

17    should not be lightly disrupted.”        Landgraf v. USI Film Prods.,

18    511 U.S. 244, 265 (1994).      “Retroactivity is not favored in the

19    law.”   Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988).

20    “Congressional enactments and administrative rules will
21    [therefore] not be construed to have retroactive effect unless

22    their language requires this result.”        Id.   “By the same

23    principle, a statutory grant of legislative rulemaking authority

24    will not, as a general matter, be understood to encompass the

25    power to promulgate retroactive rules unless that power is

26    conveyed by Congress in express terms.”        Id.
27               To determine whether a statute or regulation may be

28    retroactively applied, courts generally employ a two-step
                                          13
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 14 of 29


1     framework. Landgraf, 511 U.S. at 265.        First, the court looks to

2     whether Congress expressly provided that the statute be applied

3     retroactively.    Id. at 270.    If “the statute contains no such

4     express command,” a court moves on to the second step, which

5     examines whether the law has a “retroactive effect.”          Id. at 280.

6     This analysis requires an assessment of “the nature and extent of

7     the change in the law and the degree of connection between the

8     operation of the new rule and a relevant past event,” as well as

9     “whether the new provision attaches new legal consequences to

10    events completed before its enactment.”        Id. at 270.    A statute

11    is impermissibly retroactive if it “takes away or impairs vested

12    rights acquired under existing laws, or creates a new obligation,

13    imposes a new duty, or attaches a new disability, in respect to

14    transactions or considerations already past.”         Id. at 269

15    (internal quotation marks and citations omitted).

16               To determine whether rights have “vested,” the court

17    looks to whether the person has “availed himself of them or

18    [taken] action that enhanced their significance to him in

19    particular.”     Fernandez-Vargas v. Gonzales, 548 U.S. 30, 44 n.10

20    (2006).   Any action taken must “elevate [the expectation] above
21    the level of hope,” and therefore actions that do little to

22    substantially further the individual's expectation of relief are

23    insufficient to create a vested right.        Id.

24               Here, there is no provision in the immigration statutes

25    that explicitly authorizes USCIS to promulgate retroactive rules,

26    and defendants do not contend otherwise.        (See Defs.’ Mot. to
27    Dismiss at 19-20.)     The court will therefore move on to the

28    second step of the Landgraf analysis and ask whether applying the
                                          14
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 15 of 29


1     amended regulation would take away “vested rights [that were]

2     acquired under existing laws.”       Vartelas v. Holder, 566 U.S. 257,

3     266 (2012).

4                Plaintiffs applied for work authorization on October 3,

5     2016, when they submitted their Form I-918 petition for a U visa.

6     See 72 Fed. Reg. 53,014, 53,029 (Sep. 17, 2007) (indicating that

7     the Form I-918 petition “serves the dual purpose of requesting U

8     nonimmigrant status and . . . employment authorization”).            At the

9     time, they had the right to have the request adjudicated within

10    90 days, or USCIS was required to issue interim employment

11    authorization documents.      8 C.F.R. § 274a.13(d) (2016).

12    Plaintiffs availed themselves of this right by submitting their

13    petition for a U visa and work authorization.         See Fernandez-

14    Vargas, 548 U.S. at 44 n.10; Uranga, 2020 WL 5763633, at *15

15    (holding that applying amended version of 8 C.F.R. § 274a.13(d)

16    would interfere with right of plaintiff that vested when he

17    applied for work authorization); Rodriguez v. Nielson, No. 16-CV-

18    7092 (MKB), 2018 WL 4783977, at *18 (E.D.N.Y. Sept. 30, 2018)

19    (same).

20               Contrary to defendants’ assertions (see Defs.’ Reply at
21    6-8 (Docket No. 19)), plaintiffs took action in reliance on the

22    prior version of the regulation that elevated their expectation

23    of having their work authorization requests adjudicated “above

24    the level of hope.”     See Fernandez-Vargas, 548 U.S. at 44 n.10.

25    Specifically, plaintiffs volunteered their identities--along with

26    their status as undocumented aliens--to local and federal law
27    enforcement agencies and agreed to cooperate in ongoing law

28    enforcement investigations with the expectation that they would
                                          15
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 16 of 29


1     be placed on the waitlist for a U visa and receive a

2     determination as to their requests for work authorization within

3     90 days, as provided by the regulation in force at the time.

4     (See FAC ¶¶ 44, 48-49, 87.)

5                While plaintiffs could have applied for work

6     authorization through other channels, the regulation in place at

7     the time provided that if they applied in conjunction with their

8     application for a U visa, they would have their requests

9     adjudicated within 90 days or, if USCIS did not make a

10    determination within that time period, they would receive interim

11    employment authorization documents for up to 240 days.          See 8

12    C.F.R. § 274a.13(d) (2016).      Because the regulation’s language

13    was that of a guarantee (i.e., USCIS “will adjudicate the

14    application within 90 days,” and “failure to complete the

15    adjudication within 90 days will result” in the issuance of

16    interim employment documents), filing a request for a work

17    authorization along with a U visa elevated plaintiff’s

18    expectations “above the level of hope.”        See id.

19               Defendants cite to Durable Mfg. Co. v. U.S. Dep’t of

20    Labor, 578 F.3d 497, 503 (7th Cir. 2009), and Labojewski v.
21    Gonzales, 407 F.3d 814, 822 (7th Cir. 2005), to argue that the

22    filing of an application for an administrative benefit, including

23    a visa petition, does not create a vested right in that benefit.

24    The court finds those cases distinguishable, however.          In

25    Durable, the Seventh Circuit held that a revised regulation did

26    not have an impermissibly retroactive effect with regard to two
27    applications for labor certifications that were approved after

28    the new regulation took effect.       See Durable, 578 F.3d 497, 503-
                                          16
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 17 of 29


1     504.   The court reasoned that merely filing an application for a

2     labor certification did not give the applicants a vested right to

3     a labor certification because the agency would still have to make

4     a final determination as to the applicant’s qualification for the

5     certification.    See id.    “[No] new legal consequences would

6     affect the application as a result of the amended” regulation

7     because the agency would still had to evaluate the merits of the

8     application.     See id.

9                The court in Durable also held that the new regulation

10    did not have an impermissibly retroactive effect as to thirteen

11    labor certification applications that had been approved before

12    the new regulation went into effect, because the prior regulation

13    had only given applicants the right to an “indefinite” labor

14    certification, meaning their duration was not fixed and the

15    agency could revoke or extinguish the validity of their

16    certifications at any time.      See id.    The applicants could not

17    expect their certifications to be permanent and therefore did not

18    have a vested right in them.      Id.

19               The right guaranteed by 8 C.F.R. § 274a.13(d) (2016)

20    differs from the one at issue in Durable because it specifically
21    guaranteed plaintiffs the right to have their application for

22    work authorization adjudicated within 90 days.         The regulation

23    stated that “USCIS will adjudicate the application within 90 days

24    from the date of receipt of the application.”         8 C.F.R. §

25    274a.13(d) (2016).     This 90-day period had completely elapsed

26    prior to enactment of the revised regulation, so unlike the
27    applicants in Durable, no “final determination” remained to be

28    made before adjudication of their applications.         See Durable, 578
                                          17
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 18 of 29


1     F.3d 497, 503-504.     Because the prior regulation also guaranteed

2     that “[f]ailure to complete the adjudication within 90 days will

3     result in the grant of an employment authorization document for a

4     period not to exceed 240 days,”       8 C.F.R. § 274a.13(d) (2016),

5     plaintiffs had a more legitimate expectation in receiving interim

6     employment authorization documents than the applicants in

7     Durable.   See Durable, 578 F.3d 497, 503-504.

8                Similarly, Labojewski is distinguishable because it

9     dealt with a situation in which the applicant had not yet applied

10    for the benefit at issue prior to the change in law.          See

11    Labojewski, 407 F.3d at 822.      There, the Seventh Circuit held

12    that a change in law did not have an impermissibly retroactive

13    effect merely because the applicants had satisfied a prerequisite

14    for obtaining a change in immigration status (re-entering the

15    country) prior to the change in law.        See id.    Because the

16    applicants had failed to actually apply for the change in status

17    before the law changed, they did not have a “reasonable reliance”

18    on being eligible under the old criteria.        Id.   Labojewski thus

19    does not apply here because plaintiffs had already successfully

20    applied for work authorization and had their 90-day period vest
21    under the regulation prior to its revision.         See 8 C.F.R. §

22    274a.13(d) (2016).

23               Defendants’ reliance on INS v. St. Cyr, 533 U.S. 289,

24    321 (2001), and Mejia v. Gonzales, 499 F.3d 991, 997 (9th Cir.

25    2007), is also misplaced.      Defendants argue that these cases

26    stand for the proposition that a regulation is impermissibly
27    retroactive only if it “completely vitiates” a plaintiff’s

28    rights, as opposed to merely “adversely affecting” those rights,
                                          18
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 19 of 29


1     such as by delaying the plaintiff’s ability to obtain what he is

2     owed.   (See Defs.’ Reply at 18-19.)      Defendants argue that the

3     amended version of 8 C.F.R. § 274a.13(d) did not interfere with a

4     vested right because it did not completely vitiate plaintiffs’

5     right to obtain work authorization, it only deferred the issuance

6     of work authorization to the time at which their U visa

7     application was adjudicated.      (See id.)    However, this argument

8     mischaracterizes the nature of the right plaintiffs had under 8

9     C.F.R. § 274a.13(d) as it existed when they petitioned for work

10    authorization.      As discussed above, 8 C.F.R. § 274a.13(d) (2016)

11    guaranteed plaintiffs the right to have their application for

12    work authorization adjudicated within 90 days, not the right to

13    work authorization itself.      If USCIS could not adjudicate the

14    plaintiffs’ requests within 90 days, the regulation guaranteed

15    plaintiffs the right to interim employment authorization

16    documents.    Id.    Thus, the 2017 revisions did “completely

17    vitiate” plaintiffs’ rights--under current regulations,

18    plaintiffs no longer have the right to have their applications

19    for work authorization adjudicated within 90 days, and they no

20    longer have a right to interim employment authorization
21    documents.    See 8 C.F.R. § 274a.13(d).

22               Thus, when plaintiffs applied for work authorization,

23    they had a vested right to adjudication of their requests within

24    90 days, and by January 1, 2017, 90 days after USCIS received

25    plaintiffs’ petitions, they had a vested right to interim work

26    authorization documents.      See Fernandez-Vargas, 548 U.S. at 44
27    n.10.   Because application of the revised rule--effective January

28    17, 2017--would strip plaintiffs of their vested rights, the
                                          19
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 20 of 29


1     court finds that application of the revised version of the

2     regulation would “have a retroactive effect” that Congress did

3     not authorize.    See Uranga, 2020 WL 5763633, at *15; Rodriguez,

4     2018 WL 4783977, at *18.      The version of 8 C.F.R. § 274a.13(d) in

5     effect when plaintiffs filed their petitions for U visas musst

6     therefore be applied.     See Landgraf, 511 U.S. at 265.

7                In their reply, defendants argue for the first time

8     that, even under the prior version of 8 C.F.R. § 274a.13(d), the

9     court lacks subject matter jurisdiction over plaintiffs’ claim

10    because those regulations do not trigger a mandatory duty to act

11    until defendants make a threshold determination as to whether a

12    petitioner is eligible for work authorization.         (See Defs.’ Reply

13    at 5.)   Not only is this argument waived because it was raised

14    for the first time in defendants’ reply brief, see Bazuaye v.

15    INS, 79 F.3d 118, 120 (9th Cir. 1996), the court finds the

16    argument unpersuasive.

17               Defendants’ argument runs counter to the plain language

18    of 8 C.F.R. § 274a.13(d) (2016), which unequivocally states:

19    “USCIS will adjudicate the application within 90 days from the

20    date of receipt of the application,” not within 90 days of USCIS
21    performing a threshold determination of a petitioner’s

22    eligibility for the underlying benefit.        Indeed, in the Final

23    Rule repealing the prior version of 8 C.F.R. § 274a.13(d), DHS

24    stated that it was eliminating the 90-day deadline and interim

25    employment authorization document provisions because “it believed

26    that the 90-day time frame was ‘outdated and no longer
27    reflect[ed] the operational realities of the Department’ and it

28    ‘constrain[ed] DHS’ ability to maintain necessary levels of
                                          20
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 21 of 29


1     security when application receipt volumes suddenly increase.’”

2     Uranga, 2020 WL 5763633, at *16 (quoting 80 Fed. Reg. 81,900,

3     81,929).    Such statements would not have been necessary if the

4     90-day clock only began running once defendants had evaluated the

5     merits of a petitioner’s claim.

6                 Thus, USCIS was required to adjudicate plaintiffs’

7     requests for work authorization within 90 days of receiving their

8     Form I-918 petition or, if it could not do so, issue interim

9     employment authorization documents for up to 240 days.          See 8

10    C.F.R. § 274a.13(d) (2016).      Because this decision was legally

11    required, and not left up USCIS’ discretion, the court has

12    subject matter jurisdiction to review plaintiffs’ claim under the

13    APA.    Defendants’ motion to dismiss the claim presented in

14    plaintiffs’ Second Cause of Action will therefore be denied.            See

15    5 U.S.C. § 706(1), § 701(a)(2); Norton, 542 U.S. at 64.

16           C.   Third Cause of Action

17                Plaintiffs’ claim of unreasonable delay in issuing a

18    waitlist determination for their U visa petitions rests on USCIS

19    regulations, which state: “[a]ll eligible petitioners who, due

20    solely to the cap, are not granted U–1 nonimmigrant status must
21    be placed on a waiting list and receive written notice of such

22    placement.”    8 U.S.C. § 214.14(d)(2).      Although USCIS regulations

23    do not establish a deadline or timeframe by which the agency must

24    make a determination regarding waitlist placement, the APA

25    provides that, “within a reasonable time, each agency shall

26    proceed to conclude a matter presented to it.”         5 U.S.C. §
27    555(b).     Plaintiffs also argue that reviewing courts are required

28    to “compel agency action unlawfully withheld or unreasonably
                                          21
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 22 of 29


1     delayed” under the APA.      See 5 U.S.C. § 706(1).

2                Defendants argue that plaintiffs’ claim must fail

3     because “the mere passage of time is insufficient to sustain a

4     claim of unreasonable delay.”      (See id. (citing Mashpee Wampanoag

5     Tribal Council, Inc. v. Norton, 336 F.3d 1094, 1102 (D.C. Cir.

6     2003).)   In other words, defendants argue that plaintiffs’ FAC

7     does not “plausibly suggest[]” an entitlement to relief under the

8     APA because it merely alleges that plaintiffs’ U visa

9     applications had been pending for 47 months at the time they

10    filed the FAC.    See Twombly, 550 U.S. at 557.

11               To determine whether an agency’s delay is reasonable

12    under the APA, the court will have to balance six so-called

13    “TRAC” factors, established in Telecommunications Research and

14    Action Center v. Federal Communications Commission, 750 F.2d 70

15    (D.C. Cir. 1984) (“TRAC”):

16               (1) the time agencies take to make decisions
                 must be governed by a “rule of reason”;
17               (2) where Congress has provided a timetable
                 or other indication of the speed with which
18               it expects the agency to proceed in the
                 enabling statute, that statutory scheme may
19               supply the content for this rule of reason;
20               (3) delays that might be reasonable in the
                 sphere of economic regulation are less
21               tolerable when human health and welfare are
                 at stake;
22               (4) the court should consider the effect of
                 expediting delayed action on agency
23               activities of a higher or competing
                 priority;
24
                 (5) the court should also take into account
25               the nature and extent of the interests
                 prejudiced by delay; and
26               (6) the court need not “find any impropriety
                 lurking behind agency lassitude in order to
27               hold that agency action is ‘unreasonably
                 delayed.’”
28
                                          22
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 23 of 29


1     Brower v. Evans, 257 F.3d 1058, 1068 (9th Cir. 2001) (quoting

2     TRAC, 750 F.2d at 80).

3                Plaintiffs’ complaint alleges facts that, if true,

4     would tend to show defendant’s delay was unreasonable under each

5     of the TRAC factors.     See id.   For instance, the FAC alleges that

6     USCIS’ waitlist decisions are not governed by a “rule of reason,”

7     TRAC, 750 F.2d at 80, because USCIS “systematically prioritizes

8     later filed petitions over earlier filed petitions,” contrary to

9     the agency’s assertions that that it makes waitlist decisions on

10    a “first in, first out” basis.       (See FAC ¶¶ 108-109.)     Plaintiffs

11    further allege that, even if USCIS’ waitlist decisions are

12    governed by a rule of reason, USCIS has ignored that rule in this

13    case by processing U visa waitlist decisions for applicants that

14    filed their applications after plaintiffs.        (See FAC ¶¶ 115-116.)

15               The FAC also addresses the “nature and extent of the

16    interests prejudiced by the delay.”       TRAC, 750 F.2d at 80.

17    Plaintiffs allege that they are unable to acquire deferred

18    action, work authorization, a social security number, or

19    government-approved identification (i.e., a “Real ID”), and that

20    they are in jeopardy of being physically removed from the United
21    States.   See FAC ¶¶ 122-26.     Because the court will have to

22    employ the TRAC framework when it evaluates the merits of

23    plaintiffs’ claim that defendant’s delay was unreasonable,

24    plaintiffs’ allegations go beyond merely asserting that they have

25    been waiting too long and are sufficient to state “a claim to

26    relief that is plausible on its face.”        See Twombly, 550 U.S. at
27    557.

28               Defendants argue that the court should find under the
                                          23
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 24 of 29


1     TRAC factors that their delay in processing plaintiffs’ petitions

2     was reasonable as a matter of law.        (See Defs.’ Mot. to Dismiss

3     at 10-15.)    They contend that USCIS’ practice of processing U

4     visa petitions in the order they are received, with some

5     petitions being expedited subject to criteria set forth by the

6     agency, constitutes a “rule of reason” under TRAC that is

7     reasonable under the six-factor test.        (See id. (citing TRAC, 750

8     F.2d at 80).)    Without asking the court to take judicial notice

9     of any information outside the scope of plaintiffs’ FAC,

10    defendants cite to a number of reports, USCIS statements, and

11    USCIS webpages to argue that delays in the processing of U visa

12    petitions for waitlist eligibility result primarily from the

13    overall number of petitions filed, which have increased almost

14    every year since 2009, not wrongful conduct on the part of the

15    agency.   (See id. at 7, 11.)

16               The court is unable to find that defendant’s delay was

17    reasonable at the motion to dismiss stage.        “Resolution of a

18    claim of unreasonable delay is ordinarily a complicated and

19    nuanced task requiring consideration of the particular facts and

20    circumstances before the court.”         Mashpee, 336 F.3d at 1100; see
21    also Yu v. Brown, 36 F. Supp. 2d 922, 935 (D.N.M. 1999) (“What

22    constitutes an unreasonable delay in the context of immigration

23    applications depends to a great extent on the facts of the

24    particular case.”).     Adopting defendant’s argument would require

25    the court to look beyond the face of plaintiffs’ complaint and,

26    without the benefit of the administrative record, evaluate facts
27    concerning USCIS’ general practices, whether those practices were

28    followed in this case, and the number of U visa petitions filed
                                          24
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 25 of 29


1     over the past several years.      See Sprewell v. Golden State

2     Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (“Review [of a motion

3     to dismiss under Rule 12(b)(6)] is limited to the contents of the

4     complaint.”).

5                While some district courts have found that evaluating

6     the reasonableness of USCIS’ delay in issuing U visa waitlist

7     determinations under TRAC is appropriate at the motion to dismiss

8     stage, see, e.g., Uranga v. U.S. Citizenship & Immigration

9     Services, No. 20-0521 ABJ, 2020 WL 5763633, at *11-14 (D.D.C.

10    Sep. 28, 2020), this court agrees with other district courts that

11    have found that it would be “‘premature’ at the motion to dismiss

12    stage ‘to consider the exact sources of the delay to determine

13    whether the delay was actually unreasonable under the

14    circumstances.’”    See Gelfer v. Chertoff, No. C06-06724 WHA, 2007

15    WL 902382, at *2 (N.D. Cal. Mar. 22, 2007) (finding it

16    “premature” at the motion to dismiss stage “to consider the exact

17    sources of the delay to determine whether the delay was actually

18    unreasonable under the circumstances”); Ramires v. Wolf, No.

19    1:20-cv-203 KWR SMV, 2020 WL 6146393, at *3 (D.N.M. Oct. 20,

20    2020) (quoting Gelfer, 2007 WL 902382, at *2); Patel v. Cissna,
21    400 F. Supp. 3d 1373, 1383 (M.D. Ga. 2019) (““[T]he Court is not

22    prepared to hold on a motion to dismiss for failure to state a

23    claim that the three-year delay in reviewing [plaintiff's] U visa

24    petitions for placement on the waiting list is reasonable as a

25    matter of law.”); M.J.L. v. McAleenan, 420 F. Supp. 3d 588, 598

26    (W.D. Tex. 2019) (“the Court finds that it is premature to
27    address these factors at the motion to dismiss stage and before

28    discovery has been completed.”)
                                          25
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 26 of 29


1                Defendants finally argue that the FAC fails to state a

2     claim under the APA because the APA reserves matters of agency

3     management priorities to the agency’s discretion, thereby

4     precluding judicial review.      (See Defs.’ Mot. to Dismiss at 12

5     (citing 5 U.S.C. § 701; Heckler v. Chaney, 470 U.S. 821, 831-32

6     (1985)).   According to defendants, USCIS’ determination as to the

7     order in which it will evaluate outstanding U visa petitions

8     “reflect[s] the agency’s determination as to the best allocation

9     of its resources and calls upon its particular expertise and,

10    therefore, is a matter committed to its discretion.”          (See id.)

11    Defendants argue that granting plaintiffs’ requested relief would

12    interfere with the agency’s management priorities by “putting the

13    petitioner at the head of the queue . . . simply mov[ing] all

14    others back one space and produce no net gain.”         (See id. at 14

15    (quoting Xiaobin Xu v. Nielsen, No. 18-cv-2048 (BMC), 2018 WL

16    2451202, at *2 (E.D.N.Y. May 31, 2018) (quoting Mashpee, 336 F.3d

17    at 1100)).)     This, defendants argue, would result in “unwarranted

18    line-skipping” for plaintiffs with the means to hire counsel and

19    would delay adjudication of other U visa petitions filed earlier

20    in time.   (See id.)
21                It is true that courts should generally defer to

22    agencies’ assessments of where their resources should be devoted,

23    absent constitutional or legal restraints.        See Heckler, 470 U.S.

24    at 831-32 (the “agency is far better equipped than the courts to

25    deal with the many variables involved in the proper ordering of

26    priorities”).    However, the APA commands courts to “compel agency
27    action unlawfully withheld or unreasonably delayed” when the

28    agency is under a mandatory legal duty to act.         See 5 U.S.C.
                                          26
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 27 of 29


1     § 706(1), § 701(a).     Here, USCIS was required by regulation to

2     place “[a]ll eligible petitioners who, due solely to the cap, are

3     not granted U–1 nonimmigrant status . . . on a waiting list.”           8

4     U.S.C. § 214.14(d)(2).     Because plaintiffs claim that USCIS has

5     unreasonably delayed in complying with this mandate, the APA

6     provides for judicial review.      See 5 U.S.C. § 706(1), § 701(a).

7     Concerns that other petitioners for U visas may be prejudiced by

8     granting plaintiffs’ requested relief because of “line skipping”

9     do not preclude judicial review of plaintiffs’ claims.          The court

10    must evaluate plaintiffs’ claim based on the facts of the case

11    before it.

12               To the extent that defendants argue “line skipping” or

13    agency resource concerns are relevant to the reasonableness of

14    the agency’s delay as to plaintiffs under the fourth TRAC factor,

15    which requires the court to consider “the effect of expediting

16    delayed action of agency activities of a higher or competing

17    priority,” the court can take these concerns into account in its

18    ultimate evaluation of all the TRAC factors.         See TRAC, 750 F.2d

19    at 80.    Dismissal at the motion to dismiss stage is therefore not

20    warranted based solely on that consideration.
21               In sum, the Third Cause of Action of plaintiff’s FAC

22    adequately states a claim of unreasonable delay.         See Twombly,

23    550 U.S. at 557.    Defendants’ motion to dismiss that claim

24    pursuant to Fed. R. Civ. P. 12(b)(6) must accordingly be denied.

25         D.    Fourth Cause of Action

26               Finally, defendants argue that plaintiffs’ FOIA claims-
27    -contained in their Fourth Cause of Action--are moot because

28    defendants have fully responded to plaintiffs’ FOIA requests.
                                          27
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 28 of 29


1     (See Defs.’ Mot. to Dismiss at 21.)       “As with other types of

2     civil cases, a suit under the FOIA can be rendered moot by events

3     subsequent to its filing.”      Yonemoto v. Dep’t of Veterans

4     Affairs, 686 F.3d 681, 689 (9th Cir. 2012), overruled on other

5     grounds by Animal Legal Def. Fund v. U.S. Food & Drug Admin., 836

6     F.3d 987 (9th Cir. 2016).      “The production of all nonexempt

7     material, ‘however belatedly,’ moots FOIA claims.”          Papa v.

8     United States, 281 F.3d 1004, 1013 (9th Cir. 2002) (quoting Perry

9     v. Block, 684 F.2d 121, 125 (D.C. Cir. 1982)).

10                Plaintiff Lujano Gonzales concedes that her FOIA claim

11    is moot because defendant produced all nonexempt material in its

12    possession prior to litigation.       (See Pls.’ Opp’n at 3.)        The

13    court will therefore dismiss plaintiff Lujano Gonzales’ FOIA

14    claim for lack of subject matter jurisdiction.         See Fed. R. Civ.

15    P. 12(b)(1).

16                Plaintiff Salazar Jaramillo concedes that defendant has

17    adequately responded to his FOIA request since the filing of the

18    FAC.     (See Pls.’ Opp’n at 3.)   However, plaintiff argues that his

19    claim is not moot because he is still entitled to costs and

20    attorney fees under FOIA.      See 5 U.S.C. § 552(a)(4)(E)(i).
21                “Claims for attorneys’ fees ancillary to the case

22    survive independently under the court’s equitable jurisdiction,

23    and may be heard even though the underlying case has become

24    moot.”    Cammermeyer v. Perry, 97 F.3d 1235, 1238 (9th Cir. 1996)

25    (quoting Williams v. Alioto, 625 F.2d 845, 848 (9th Cir. 1980)).

26    “The existence of an attorneys’ fees claim thus does not
27    resuscitate an otherwise moot controversy.”         Id. (citing Diamond

28    v. Charles, 476 U.S. 54, 70-71 (1985)).
                                          28
     Case 2:20-cv-01262-WBS-JDP Document 21 Filed 11/10/20 Page 29 of 29


1                Since plaintiff does not contest defendants’

2     representation that they have produced all nonexempt material in

3     their possession in response to plaintiff’s FOIA request, and

4     plaintiff Salazar Jaramillo’s claim for attorney’s fees cannot

5     resuscitate his underlying FOIA claim, see Cammermeyer, 97 F.3d

6     at 1238, plaintiff’s FOIA claim is moot and will be dismissed for

7     lack of subject matter jurisdiction.        See Papa v. United States,

8     281 F.3d at 1013; Fed. R. Civ. P. 12(b)(1).         Defendants’ motion

9     to dismiss the Fourth Cause of Action of plaintiffs’ FAC will

10    therefore be granted.     (FAC ¶¶ 156-64.)

11               IT IS THEREFORE ORDERED that defendant’s motion to

12    dismiss be, and the same hereby is, GRANTED as to the First and

13    Fourth Causes of Action and DENIED as to Second and Third Causes

14    of Action of the FAC.     The First Cause of Action and the Fourth

15    Cause of Action of the First Amended Complaint are hereby

16    DISMISSED.1

17    Dated:   November 10, 2020

18

19

20
21

22

23

24

25

26
27         1    The court expresses no opinion at this time as to
      whether plaintiffs are entitled to attorney’s fees based on their
28    FOIA claims.
                                      29
